DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               BRUCE K. HERMAN and TRACY HERMAN,
                           Appellants,

                                    v.

      MASTR ALTERNATIVE LOAN TRUST 2005-1, MORTGAGE
     PASSTHROUGH CERTIFICATES, SERIES 2005-1, US BANK
            NATIONAL ASSOCIATION, AS TRUSTEE,
                         Appellee.

                              No. 4D20-2161

                         [September 15, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Gundersen, Judge; L.T. Case No.
CACE18016902.

  Bruce K. Herman of The Herman Law Group, P.A., Fort Lauderdale, for
appellants.

   Nancy M. Wallace of Akerman LLP, Tallahassee, William P. Heller of
Akerman LLP, Fort Lauderdale, and Eric M. Levine of Akerman LLP, West
Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.